 

 

§§

-,,,,r\r `. a x

RE 331 767 728 us

 

 

 

 

 

 

 

 

 

" us olsmmt count
§§ EASTERN msm\ct w\ j
z J( Fl lLED
1 v
§ Francis-Burns: Tate lim FEB l q p ii 2b `
4 c/o-4512 S. l)rexel Blvd._ STEFHEH C. DR\ES
5 Chlcago, Illinois Republic CLERK
6
7 FRANCIS BURNS TATE, IN PRO PER
8
9
10 IN THE UNITED STATES DISTRICT COURT FOR THE COUNTY OF
§§ NHLWAUKEE
13 STATE OF WISCONSIN, CIVIL DIVISION
14
15 STATE OF WISCONSIN )
) Case No.: 18-CV-l290
16 . .
17 Plaintlff`, )
18 ) Demand f`or Dismissal for Lack of`
1 9 VS_ ) Standing.
20 §
21 PRAhKHsBURNsTATE )
22
23 Defendant in Error, §
24
25
26
27 DEMAND FOR DISM]SSAL
28
29 NOW COMES the CORPORATE FICTION, FRANCIS BURNS TATE, alleged
;(l) DEFENDANT in error, by special appearance without submitting to the Court’s
32 jurisdiction and hereby moves this Court to dismiss / strike the citation(s) filed by
§§ UNITED STATES OF AMERICA for lack of ratification of commencement, no
3 5 corpus delecti, no plaintif’f`, and, thereby, a lack of subject matter jurisdiction. The
§§ grounds for dismissal are set forth below.
38
33 Respectfully submitted,
41 FRANCIS BURNS TATE
:§ FRANCIS BURNS TATE, Defendant 1n Error
44 jé; §da
45 By: Hl %d/W/w Dated. 03// 3/¢201 ‘]
46 (authorized representative)
47

   

Page 1
Case 2:18-Cv-01290-.]PS Filed 02/20/19 Page 1 of 4 Document 26

 

 

 

 

 
 
 

48 60 MEMORANDUM OF POINTS AND AUTHORITIES _

49

50

51 l. Ob]`ection for Lack of Ratification of Commencement. There is no claim.

§§ a) FEDERAL RULES OF CIVIL PROCEDURE (F.R.C.P.),

54 RULE l7(a) - Real Parties in Interest:

§§ “(l) Designation in General - An action must be prosecuted in the
name of the real party in interest. The following may sue in their own

57 . . . . . .

58 names without jolnlng the person for whose benefit the actlon ls

59 brought: An (a) executor, (b) an administrator, (c) a guardian, (d) a

60 bailee, (e) a trustee of an express trust, (f) a party with whom or in

61 whose name a contract has been made for the benefit of another, or (g)

62 a party authorized by stature.

63 (2) Action in the Name of the United States for Another’s Use or

64 Benefit -When a federal statute so provides, an action for another’s use

65 or benefit must be brought in the name of the United States.

66 (3) Joinder of the Real Party in Interest - The court may not dismiss an

67 action for failure to prosecute in the name of the real gm in interest

68 untila after an ob]'ection, a reasonable time has been allowed for the real

69 gag in interest to rati§L join, or be substituted into the action. After

70 ratification, joinder, or substitution, the action proceeds as if it had

71 been originally commenced by the real _QM in interest.” (emphasis

72 added)

73

74 b) FEDERAL RULES OF CIVIL PROCEDURE (F.R.C.P.), RULE 2:

;; “There is one form of action - the civil action.”

77 There is neither an injured party nor trespass in the above-mentioned matter, and

78 unless verifiable evidence to the contrary can be presented by the prosecution,

79 none such exists, and, therefore, the matter must be dismissed. As all crimes are

80 commercial (27 CFR § 72.ll), and every alleged crime has to have “nature and

81 cause” and must be prosecuted in the name of the people of the state.

82

83 2. There is no corpus delecti.

84

85 While this alleged offense or infraction may constitute a violation of state statute,

86 it was not a crime. As my limited understanding permits, this is a criminal matter.

87 Notwithstanding, proof of the corpus delecti is required in all criminal matters as

88 shown in the following case law:

90

91

92 3. There is no plaintiff

93

94 This is an adversarial proceeding, and as it is to the alleged DEFENDANT’s

95 limited understanding, adversarial proceedings require real adversaries as

96 supported by the following case law:

97

98

99 __

Page 2
Case 2:18-Cv-01290-.]PS Filed 02/20/19 Page 2 of 4 Document 26
l

 

 

100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
115
116
117
118
119
120
121
122
123
124
125
126
127
128
129
130
131
132
133
134
135
136
137
138
139
140
141
142
143
144
145
146
147
148
149
150

 

 

 

60<"‘

4. Lack of evidence that the alleged DEFENDANT was operating a “vessel” in
commerce.

GENERAL RESERVATION OF RIGHTS

OF Francis-Bu rns: Burns

Please be advised that My use of the phrase, "All Rights Reserved without Prejudice",
below My autograph on this document means the following:

(l) THATI explicitly reject any and all benefits of the Uniforrn Commercial Code
absent a valid commercial agreement which is in force and to which I am a party, and
citing its provisions herein is only to serve notice upon ALL agencies of government,
whether international, national, state or local, that they (and not I) are subject to, and
bound by, all of its provisions whether cited herein or not;

(2) THAT My explicit reservation of Rights has served notice upon ALL agencies
of government of the remedy which they must provide for Me under Article l, Section
308 (formerly § l- 207) of the Uniform Commercial Code whereby I have explicitly
reserved My Common Law Right not to be compelled to perform under any contract or
commercial agreement that I have not entered into knowingly, voluntarily, and
intentionally;

(3) THAT My explicit reservation of Rights has served notice upon ALL agencies
of government that they are ALL limited to proceedings against Me only in harmony
with the Common Law and that I do not (and will not) accept the liability
associated with the compelled benefits of any unrevealed commercial agreements; and

(4) THAT My valid reservation of Rights has preserved all of My Rights and
prevented the loss of any such Rights by application of the concepts of waiver or

estoppel.

CONCLUSION

It is reasonable to assume that these judicial decisions are straight and to the
point that there is no lawful method for government to put restrictions or limitations on
rights belonging to the people. The act is, indeed, converting a right into a crime.

A corporate entity, whether it be a city, state, or of the U.S. Govemment, cannot

Page 3

Case 2:18-Cv-01290-.]PS Filed 02/20/19 Page 3 of 4 Document 26

 

 

 

 

151
152
153
154
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178
179
180
181
182
183
184
185
186

 

 

testify as an injured party and, thus, cannot be cross-examined as an individual one can
speak for a corporation but cannot be an injured party.

If the alleged DEFENDANT is to be subject to the alleged “criminal acts”, it is
concluded that no law was, in fact, broken.

Because there is no ratification of commencement and no plaintiff, the Court
lacks personam jurisdiction. Further, without a verifiable corpus delecti, there is no
justiciable controversy or cause of action before the Court. F or these reasons, the Court
is instructed to strike or to dismiss this case that was filed against the alleged
DEFENDANT with prejudice.

Respectfully submitted with all rights reserved,

 

 

FRANCIS BURNs TATE Dared: 002// 3 /52 017
FRANCIS BURNs TATE, Defendant in Error ‘ '
In Pro Per,

(authorized representative), sui juris
Without the UNITED STATES
Wisconsin, the Land, uSA

 

Page 6

 

Page 4

Case 2:18-Cv-01290-.]PS Filed 02/20/19 Page 4 of 4 Document 26

 

 

 

 

